              Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Default Document Processing
MAC N9286-01Y
1000 Blue Gentian Road
Eagan, MN 55121-7700


03/22/2019



MARYANN G BEHRENDT,
26 STEPHANI AVE
EAST PATCHOGUE, NY 11772-5524
                       Case 8-19-71033-las              Doc        Filed 03/25/19              Entered 03/25/19 09:09:22

  Fill in this information to identify the case:

                      MARYANN G BEHRENDT


  (Spouse i iling)



                      1971033




 Official Form 410S1
 Notice of Mortgage Payment Change                                                                                                             12/15

 If the debtor’s plan provides for payment of post-petition contractual installments on your claim secured by a security interest in the
 debtor's principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a
 supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.


  Name of creditor: Wells Fargo Bank, N.A.                                                Court claim no. (if known): NA



  Last 4 digits of any number you use to                                                  Date f ayme t c a             e:
  identify the debtor’s account: 7475________                                             Must be at least 21 days after date
                                                                                          of this notice


                                                                                          Ne      ta    ayme t:                     $ 332.46
                                                                                          Principal, interest, and escrow, if any

  Part 1:       Escrow Account Payment Adjustment

  1.   Will there be a change in the debtor’s escrow account payment?
        No
        Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                 the basis for the change. If a statement is not attached, explain why:


                     Current escrow payment: $_____________                        New escrow payment:              $


  Part 2:       Mortgage Payment Adjustment

  2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate in the debtor's
       variable-rate note?
        No
        Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                 attached, explain why:


                 Current interest rate:                            %                 New interest rate:             _______________%

                 Current principal and interest payment: $ ____________ New principal and interest payment: $ _____________


  Part 3:       Other Payment Change

  3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
        No
        Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification
                 agreement. (Court approval may be required before the payment change can take effect.)

                     Reason for change: Payment to change due to cycle date.                                                                   _

                     Current mortgage payment: $ 322.61                New mortgage payment: $332.46


618938966
                      Case 8-19-71033-las                      Doc       Filed 03/25/19              Entered 03/25/19 09:09:22

Debtor 1           MARYANN G BEHRENDT _________________________________________                               Case number (if known) 1971033
                   First Name            Middle Name                 Last Name




  Part 4:        Sign Here


  The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
  telephone number.
  Check the appropriate box.

       I am the creditor.
       I am the creditor’s authorized agent. (Attach copy of power of attorney, if any.)


  I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
  knowledge, information, and reasonable belief.




      /s/ Brandon Lolwing                                                                   Date__3/22/2019
     Signature




  Print:           Brandon Lolwing                                                           Title   Vice President Loan Documentation_
                   First Name                    Middle Name     Last Name



  Company           Wells Fargo Bank N.A.


  Address           1000 Blue Gentian Road, N9286-01Y
                   Number               Street


                    Eagan, MN 55121-7700
                   City                                          State           ZIP Code



  Contact phone    (_877        )_891 –_0002                                                 Email HEQBANKRUPTCYCH13@WELLSFARGO.COM




618938966
               Case 8-19-71033-las        Doc     Filed 03/25/19     Entered 03/25/19 09:09:22


                  UNITED STATES BANKRUPTCY COURT
                                           Eastern District Of New York
                                                                  Chapter 13 No. 1971033

In re:
MARYANN G BEHRENDT,


                                      CERTIFICATE OF SERVICE

I hereby certify that on or before 03/25/2019, I served a copy of this Notice and all attachments upon each of
the entities named below by the court’s notice of electronic filing or by placing a copy thereof in an envelope, in
the United States Mail with first class mail postage prepaid, addressed to each of them as follows:


Debtor:                       By U.S. Postal Service First Class Mail Postage Prepaid:
                              MARYANN G BEHRENDT,
                              26 STEPHANI AVE
                              EAST PATCHOGUE, NY 11772



Debtor's Attorney:            By Electronic Court Filing:
                              RICHARD A JACOBY
                              1737 N OCEAN AVE
                              MEDFORD, NY 11763



Trustee:                      By Electronic Court Filing:
                              MARIANNE DEROSA
                              125 JERICHO TPKE
                              STE 105
                              JERICHO, NY 11753




                                                                               /s/ Brandon Lolwing




618938966
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
Case 8-19-71033-las   Doc   Filed 03/25/19   Entered 03/25/19 09:09:22
